DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-44. Claims 1-25 have been cancelled.  Claims 26-28,30-32, 35-38, and 41-43 have been amended.  Claim 44 has been newly added.  The rejection of the pending claims is hereby made final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-42 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shah et al (US 2017/0193434) in view of Rizzolo et al (US 2017/0032311).


Regarding claim 26, the prior art discloses an information processing apparatus comprising: a stock determiner that determines whether there is stock of a product to be replenished in a store shelf (see at least paragraph [0120] “The computer system can also: cross-reference prompts in the global restocking list with back stock in the store to filter out prompts for which no or insufficient inventory exists to restock an empty or low-stock shelf; and automatically interface with an external ordering portal, with a store manager, or with a regional manager to automatically submit an order for add The computer system can also: cross-reference prompts in the global restocking list with back stock in the store to filter out prompts for which no or insufficient inventory exists to restock an empty or low-stock shelf; and automatically interface with an external ordering portal, with a store manager, or with a regional manager to automatically submit an order for additional units of product. additional units of product.”); 
	Rizzolo et al discloses a store shelf imaging system and method further comprising a controller that controls image capturing by at least one image capturer that captures the store shelf and movement of the image capturer by a moving unit, based on a determination result by said stock determiner at the timing (see at least paragraph [0022] to Rizzolo et al “the control unit instructions including instructions for processing the images acquired by the plurality of image capture devices at a sequence of locations during a continuous movement of the mobile base in the retail environment, thereafter extracting the product-related data from the images of the product display units captured by the plurality of image capture devices during the continuous movement of the mobile base, and generating a store profile indicating locations of the products and/or tags throughout the retail environment based on the extracted product-related data, a spatial characterization of the image capture assembly, and the locations of the mobile base at the sequence of locations provided by the primary navigation component during continuous movement of the mobile base during an interval of time that the images were acquired.” and Figure 5 to Rizzolo et al). In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” In this case the combination of the limitations as disclosed by the prior art references Shah et al and Rizzolo et al, would yield a predictable result, specifically the system and method as recited in independent claim 26 and similarly recited  claims. It would have been obvious to one of ordinary skill in the art to modify the system and method for tracking stock level within a store as recited by Shah et al to include the store shelf imaging system and method as disclosed by Rizzolo et al, in order to enable automated inventory management and shelf restocking, because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, therefore the combination has been deemed obvious. 

Regarding claim 27, the prior art discloses  the information processing apparatus according to claim 26, wherein said stock determiner determines whether there is stock of a product in a back room (see at least paragraph [0120] “The computer system can also: cross-reference prompts in the global restocking list with back stock in the store to filter out prompts for which no or insufficient inventory exists to restock an empty or low-stock shelf; and automatically interface with an external ordering portal, with a store manager, or with a regional manager to automatically submit an order for add The computer system can also: cross-reference prompts in the global restocking list with back stock in the store to filter out prompts for which no or insufficient inventory exists to restock an empty or low-stock shelf; and automatically interface with an external ordering portal, with a store manager, or with a regional manager to automatically submit an order for additional units of product. additional units of product.”) . Regarding claim 28, the prior art discloses  the information processing apparatus according to claim 27, wherein if said stock determiner determines that there is no stock, said controller suppresses control of  the image capturing and the movement of said image capturer (see at least paragraph [0121]). Regarding claim 30, the prior art discloses  the information processing apparatus according to claim 44, wherein said controller shortens an interval of the image capturing by said image capturer in a predetermined time period before a start of an event around the store (see at least paragraph [0122]). Regarding claim 31, the prior art discloses  the information processing apparatus according to claim 44, wherein said controller shortens an interval of the movement by said moving unit in a predetermined time period before a start of an event around the store (see at least paragraph [0079] “Therefore, the computer system can feed sales data collected during the scan cycle forward into (near-) real-time reprioritization of products and/or slots and then trigger the robotic system to revisit select waypoints associated with products or slots currently exhibiting greatest measured demand and value to the store (e.g., in terms of revenue or profit opportunity for the store).”). Regarding claim 32, the prior art discloses  the information processing apparatus according to claim 44, further comprising: a stockout detector that detects stockout of a product based on an image of the store shelf captured by said image capturer; wherein said controller instructs a conveyor, that conveys a stockout product detected by said stockout detector from a back room into a store, to supply the stockout product to a predetermined position on the store shelf (see at least paragraph [0106] “in one implementation, the computer system executes Blocks S130, S132, and/or S134 substantially in real-time as images are received from the robotic system, generates prompts to correct empty slots, and serves a notification to an associate of the store to restock select slots substantially in real-time for select slots assigned products”). . Regarding claim 33, the prior art discloses  the information processing apparatus according to claim 32, further comprising a notifier that makes a notification of information of the stockout product (see at least paragraph [0106] “in one implementation, the computer system executes Blocks S130, S132, and/or S134 substantially in real-time as images are received from the robotic system, generates prompts to correct empty slots, and serves a notification to an associate of the store to restock select slots substantially in real-time for select slots assigned products”). Regarding claim 34, the prior art discloses the information processing apparatus according to claim 33, further comprising a display unit that displays the information of the stockout product notified from said notifier (see at least paragraph [0012] “Blocks of the method S100 can be executed by a computer system: to dispatch a robotic system to capture images of products arranged on shelves throughout a retail space (e.g., a grocery store); to determine stocking status of products assigned to slots on shelves throughout the retail space based on images received from the robotic system and a planogram defining product locations throughout the retail space; and to automatically prompt an associate of the retail space to reload empty slots throughout the retail space. In particular, the computer system can execute Blocks of the method S100 to automatically: collect images of shelves within a store; determine the presence and arrangement of units of products on these shelves from these images; identify deviations between actual product arrangement throughout the store and target product presentation requirements defined in a planogram of the store; and to package such deviations for consumption and handling by associates (e.g., employees) of the store. The computer system can therefore: dispatch a robotic system to collect images of shelves within a store in Block S110; receive images from the robotic system in real-time en bloc in Block S120; process these images to determine the presences, positions, and/or orientations of products on shelves in the store and to identify deviations from store planograms based on these product presences, positions, and/or orientations in Blocks S130, S132, and S134; and automatically prompt employees or associates of the store to correct these deviations in Blocks S140 and S150.”). Claims 35-39 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.	Regarding claim 40, the prior art discloses the information processing system according to claim 39, further comprising a display unit that displays the information of the stockout product, wherein said display unit is installed in said conveyor notifier (see at least paragraph [0012] “. The computer system can therefore: dispatch a robotic system to collect images of shelves within a store in Block S110; receive images from the robotic system in real-time en bloc in Block S120; process these images to determine the presences, positions, and/or orientations of products on shelves in the store and to identify deviations from store planograms based on these product presences, positions, and/or orientations in Blocks S130, S132, and S134; and automatically prompt employees or associates of the store to correct these deviations in Blocks S140 and S150.”). Regarding claim 41, the prior art discloses the information processing system according to claim 39, wherein said conveyor further includes a supplier that supplies the stockout product to a predetermined position on the store shelf (see at least paragraph [0046] “Upon conclusion of the first and second groups of waypoints, the computer system can generate a carbonated beverage restocking list for the carbonated beverage and discrete carbonated beverage displays throughout the store in Block S150 based on image data collected from the robotic system during the scan cycle thus executed by the robotic system; associates of the store (or a carbonated beverage representative delivering product to the store) can then access this carbonated beverage restocking list to restock these slots throughout the store immediately upon arrival of the delivery vehicle”). Regarding claim 42, the prior art discloses the information processing system according to claim 39, wherein said conveyor further includes a generator that generates a floor map based on a moving history in the store, and a conveyance path decider that decides, based on the generated floor map, a conveyance path along which the stockout product is conveyed into the store (see at least paragraph [0024] “furthermore, the computer system can process images collected during the scan cycle to generate a graph, map, or table of current product placement on shelves in the store and/or to generate a task list of misplaced or misoriented products to correct, and the computer system can present this graph, map, table, and/or task list to employees upon their arrival at the retail store the next morning before the retail store opens.”). 
Regarding claim 44, the prior art discloses the information processing apparatus according to claim 26, further comprising a timing generator that generates, based on taking-in/out of a product in a store, a timing of the image capturing of the at least one image capturer and the movement of the image capturer,
wherein said controller further controls the timing of the image capturing of said image capturer and the movement of the image capturer (see at least paragraph [0022] to Rizzolo et al “the control unit instructions including instructions for processing the images acquired by the plurality of image capture devices at a sequence of locations during a continuous movement of the mobile base in the retail environment, thereafter extracting the product-related data from the images of the product display units captured by the plurality of image capture devices during the continuous movement of the mobile base, and generating a store profile indicating locations of the products and/or tags throughout the retail environment based on the extracted product-related data, a spatial characterization of the image capture assembly, and the locations of the mobile base at the sequence of locations provided by the primary navigation component during continuous movement of the mobile base during an interval of time that the images were acquired.”) The examiner submits that the disclosure of Rizzolo et al contemplates the utilization of the image capture devices over time intervals to determine stock and inventory information within a retail store, wherein the moveable image capture devices are controlled by a control unit.  The ability to control the times when images are taken is implicit within the disclosure (see at least Figure 7 s110 “provide instructions to cameras”).


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US 2017/0193434) in view of Rizzolo et al (US 2017/0032311), further in view of Deyle et al (US 2020/0061839).
Regarding claim 43, the prior art reference Shah et al  discloses the information processing apparatus according to claim 39,  but does not explicitly disclose wherein said conveyor can self-travel in the store. However, Deyle et al does indeed disclose this feature (see at least paragraph [0339] Deyle et al “The mobile robot 2710 can determine that moving the box from the storage to the designated location for the product type is not performable by the mobile robot 2710, and can determine that restocking individual items onto the shelf 2725 is performable by the mobile robot 2710. In such an example, the mobile robot 2710 makes a request to a human operator to deliver the box to the designated location in the retail environment 2700. Once the box is delivered to the mobile robot 2710, the mobile robot 2710 uses its mechanical arm 2715 to restock individual items on the shelf 2725. When the mobile robot 2710 restocks inventory, the mobile robot 2710 updates the inventory log to reflect the additional items that are added for display”).
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” In this case the combination of the limitations as disclosed by the prior art references Shah et al and Deyle et al, would yield a predictable result, specifically the system and method as recited in independent claim 26 and similarly recited  claims. It would have been obvious to one of ordinary skill in the art to modify the system and method for tracking stock level within a store as recited by Shah et al to include the inventory management by robot system and method as disclosed by Deyle et al, in order to enable automated inventory management and shelf restocking, because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, therefore the combination has been deemed obvious. 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687